Citation Nr: 1531699	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  10-25 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for anxiety and depression.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Charles D. Romo, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to July 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reopened claims for service connection for headaches and anxiety and depression, but denied them on the merits, and denied the claim for entitlement to a TDIU.  

The Veteran and his wife presented testimony at a personal hearing before the undersigned Veterans Law Judge in November 2012.  A transcript is of record.  The Board issued a decision in May 2013 in which it reopened previously denied claims for bilateral hearing loss, headaches, and anxiety and depression, and remanded them, as well as the claim for entitlement to a TDIU, for additional development.  The Veteran's claim for entitlement to service connection for posttraumatic stress disorder (PTSD) was denied.

Service connection for bilateral hearing loss was granted in a March 2015 rating decision.  As such, that issue is no longer before the Board for appellate review.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  There is no probative evidence that the Veteran has a primary or secondary headache disorder.  

2.  There is no probative evidence that the Veteran has a current psychiatric disorder that is related to service, to include in-service complaints of sleep walking, nightmares, uneasiness and nervousness, and poor sleep/trouble sleeping.

3.  The schedular criteria for consideration of a TDIU have not been not met and referral for extraschedular consideration is not warranted.


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for anxiety and depression have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in July 2009 with regard to the claims for service connection for headaches and anxiety and depression, and by a letter dated in August 2009 with regard to the claim for entitlement to a TDIU.  These letters addressed all of the notice elements and were sent prior to the initial unfavorable decision by the AOJ in March 2010.  

The duty to assist was also met in this case.  The available service treatment records are in the claims file and all pertinent VA and identified private treatment records, to include records from the Social Security Administration (SSA), have been obtained and associated with the file.  The Board notes that several attempts to obtain psychiatric records from St. Vincent's Medical Center were unsuccessful.  

In addition to the foregoing, VA examinations with respect to the claims for service connection for headaches and anxiety and depression were obtained in February 2015.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file; they consider all of the pertinent evidence of record and the statements of the appellant; and the examiners provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

There was also substantial compliance with the Board's May 2013 remand instructions, as additional VA treatment records were obtained, VA unsuccessfully requested the Veteran's complete service clinical records related to any psychiatric treatment he received during active service, and VA examinations were scheduled in conjunction with the claims for headaches and anxiety and depression, as discussed in the preceding paragraph.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also VA Form 3101 dated November 2013 and negative reply from the National Personnel Records Center (NPRC) dated December 2013.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2014).  Before the presumption of soundness can be applied, there must be evidence that a disability or injury that was not noted on entrance into service manifested or was incurred in service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).  Where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, the presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  Id. 

Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), the Court clarified that the presumption of soundness only applies where there has been an entrance examination prior to the period of service on which the claim is based.  See 38 U.S.C.A. § 1111 (West 2014); Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected."  (Citing Bagby, 1 Vet. App. at 227)).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for headaches and for anxiety and depression.  He asserts that working as an air traffic controller caused continual stress and pressure, which in turn caused headaches, insomnia anxiety, and even depression.  See October 2008 statement in support of claim; May 2009 VA Form 21-4138.  The Veteran's attorney asserts that the Veteran was treated for headaches in service; that notations indicate they were possibly caused by stress; and that he was later found not physically qualified for duty as an air traffic controller because of chronic cephalgia.  The Veteran's attorney also asserts that service treatment records document reports of trouble sleeping; that the Veteran complained of being uneasy and nervous shortly before his discharge; and that in April 1980, a diagnosis of acute situational reaction to adult life manifested by depression was found disqualifying.  See March 2015 VA Form 9.  

In an August 2009 statement, the Veteran's neighbor reports that she had known the Veteran for approximately five years, during which there often were times she had witnessed him in a state of depression and unable to engage in or follow a conversation (perhaps due to medication).  She also reports that she had seen his physical and mental health deteriorate and that she has seen he will not often leave his house and that it is rare people visit.  See statement from M.N.  

In a statement received in August 2009, M.B. reports that she had known the Veteran for seven years and that he had deteriorated in his daily functions.  She reports a change in his motivation to play with a granddaughter he adores and that he has more downs than ups.  

In an April 2010 statement, the Veteran's sister reported that the Veteran had suffered from depression and anxiety his whole adult life, ever since he got out of the Navy; that he has been and continues to be on medication for depression and anxiety; and that he went through drug/alcohol rehab about 20 years prior.  See statement from M.P.A.V.  In an August 2012 statement, the Veteran's stepmother reported that she married the Veteran's father after the Veteran's mother died.  She reports that the Veteran was forced to be the man of the family at a very young age, and to take the responsibility of caring for his dying father and working to pay the bills while going to school.  She also reports that she had recently visited the Veteran and he was forgetful and very sad, and that this had been ongoing since his experience in the military.  See statement from M.A.  

In November 2012, the Veteran testified to receiving treatment for headaches after his discharge from service, though those records have been destroyed, and to having continuous symptoms of anxiety and depression, to include nightmares, sleep walking, and nervousness, after service.  See hearing transcript.  

Service treatment records reveal that prior to his June 1977 entry into service, the Veteran reported frequent trouble sleeping and nervous trouble on a report of medical history.  Although clinical evaluation of his psychiatric functioning was normal at that time, the examiner noted nervous trouble that was not considered disabling and appears to also note, though it is partly illegible, occasional insomnia, which was also not considered disabling.  See April 1977 reports of medical history and examination.  At the time of the April 1977 report of medical history, the Veteran also reported a head injury while playing baseball.  The examiner noted that the head injury and loss of consciousness were not considered disabling.  Id.  Given the foregoing, there is no evidence of a pre-existing headache or psychiatric disorder at the time of the Veteran's entry into service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014); Gilbert, 26 Vet. App. at 52; Smith, 24 Vet. App. at 45.  

Service treatment records document complaints related to sleep walking, nightmares, irritability, uneasiness and nervousness, and poor sleep/ trouble sleeping.  On several service treatment records, it was noted that the Veteran was receiving psychotherapy.  As noted above, VA was unsuccessful in obtaining the Veteran's complete service clinical records related to any psychiatric treatment he received during active service.  Service treatment records also contain a voluminous amount of references to, and treatment for, headaches, beginning in March 1978.  Brain scans were conducted on at least two occasions, both of which were within normal limits, and the Veteran was grounded on several occasions due to headaches.  Review of the Veteran's extensive service treatment records corroborate that he experienced both headaches and psychiatric problems during active duty service.  The question that remains in regards to both claims for service connection is whether the Veteran has a current headache or psychiatric disability that is related to the problems documented during his active duty service.  

The Veteran underwent a VA mental disorders examination and a VA neurological disorders examination in February 2010.  The Board previously determined that neither examination report was adequate and remanded the claims for adequate examinations.  The Veteran underwent a Headaches (including Migraine Headaches) Disability Benefits Questionnaire (DBQ) and a Mental Disorders (other than PTSD and Eating Disorders) DBQ in February 2015.  

The examiner who conducted the Headaches DBQ noted that s/he had reviewed the claims folder electronically in Virtual VA and VBMS and that review of the Veteran's VA computerized patient record system (CPRS) included review of the February 2010 VA headaches examination.  The examiner also noted the multiple notes in service treatment records related to headaches, and specifically included discussion of several.  The Veteran reported "In 1977 I had a headache at work was seen in military treated for this. They called it 'cluster Headache.' I got treatment in military. After discharge from military I had Dr. Cato, as my PCP for 8-10 years, his records are lost. Then I had the VA doc. (Now I have civilian PCP with my SSI for my all other medical problems, he doesn't treatment for my headache). I had drinking problem. I quit, that's no more an issues. I tried GBP for all my pains, this helped me to some extent, then Narcotic, however I never had any treatment just for headaches. I have this watery eyes: that feels like pressure its all day long with the headache, nothing else happens no stuffy nose or water runny down my face/nose. There are no other issues (no n/v/photo/phonophobia). Some are really bad & they put me in bed. I have a VA psychiatrist who take care of all my headache & Mental problems, that is working, so I donot take any medication just for my headache. I am taking much more pain meds than before for past 15-20 year, however I have a pain doc now for the past 8 years. I am under close watch on the medication I take, so I don't get addicted for this. Today I didn't require any pain pills, so I didn't take any. The Headaches are about the same. I have learned to live with it. I am retired on SSI disability now."  The Veteran also reported "I was an Air traffic controller in Navy. After discharge from military I was in Family business remodeling kitchen for 30 years. I am on SSI disability for about 3-4 years ago."  Following physical examination, the examiner determined that the Veteran did not now have and had never been diagnosed with a headache condition, though the examiner did indicate that the Veteran experienced headache pain.  The examiner specifically reported that based on review of the available medical records, medical literature and clinical experience, there was no objective evidence of the claimed headache disorder.  The examiner explained that the Veteran's headaches are a symptom and are not considered disabling and that there was no functional impairment due to the headaches alone.  The examiner also noted that per the International Classification of Headache Disorders, there is no evidence of primary or secondary headache disorders.  

The examiner who conducted the Mental Disorders DBQ noted that s/he had reviewed the Veteran's VA e-folder (VBMS or Virtual VA).  Diagnoses of unspecified depressive disorder and alcohol use disorder, in sustained remission, were provided; the examiner indicated that the Veteran's symptoms were attributable to depressive disorder.  A detailed history was obtained from the Veteran.  In pertinent part, he reported he was raised by his parents until his mother died in a motor vehicle accident when he was10, after which he was raised by his father until he joined the Navy.  He denied experiencing any type of abuse or neglect as a child, reporting "my father was kind of heavy handed but not really."  The examiner noted that in contrast per CPRS, the Veteran had reported the worst thing that happened to him at age 10 was his mother died; after that his father physically abused him multiple times to near hospitalization.  The examiner also noted that records also documented the Veteran reporting having symptoms of PTSD related to his childhood abuse.  The examiner also included the findings of several VA psychiatric treatment notes, to include discrepancies in the age reported by the Veteran that he began drinking (which was older at the time of the examination report).  Following a detailed examination, to include mental status evaluation, the examiner provided an opinion that it is less likely as not that the Veteran's depressive disorder had its onset during active service or is related to any in-service disease, event, or injury, to include the documented complaints of sleep walking, nightmares, uneasiness and nervousness, and poor sleep/trouble sleeping.  The rationale was a very thorough review of the Veteran's treatment records indicate that his depressive disorder is related to stressors due to prior alcohol dependence, numerous medical conditions, and subsequent unemployment and financial stress.  The examiner also reported that records document a history of symptoms related to childhood abuse that were exacerbated by more recent stressors and that the Veteran was discharged from service in 1980 and the records do not evidence any mental health treatment until 2000 making it difficult to create a nexus.  

The preponderance of the evidence of record is against the claim for service connection for headaches.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  The Board acknowledges the in-service evidence of headaches and the Veteran's assertion that he has headaches.  While the Veteran is competent to report experiencing headaches, he is not competent to diagnose a headache disorder.  This is so because a headache disorder is not a disability that is capable of direct observation, such as a separated shoulder, varicose veins, and flat feet, but more resembles rheumatic fever, which involves processes that cannot be directly observed.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet); Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In addition, the examiner who conducted the February 2015 Disability Benefits Questionnaire (DBQ) determined that the Veteran's reported headaches were a symptom and that the Veteran did not have a primary or secondary headache disorder.  This opinion was accompanied by an adequate rationale and is afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  In the absence of any probative evidence that the Veteran has a headache disorder, service connection is not warranted and the claim must be denied.  See 38 C.F.R. § 3.303.  

The preponderance of the evidence of record is also against the claim for service connection for anxiety and depression.  The Board acknowledges the in-service complaints of sleep walking, nightmares, uneasiness and nervousness, and poor sleep/trouble sleeping, and that he received psychotherapy, though clinical psychiatric records from service are not available.  The Board also acknowledges that the Veteran has a current diagnosis of unspecified depressive disorder.  There is no probative evidence of record, however, that establishes the current disability is etiologically related to the in-service complaints.  Rather, the February 2015 VA examiner determined that the Veteran's depressive disorder is related to stressors due to prior alcohol dependence, numerous medical conditions, and subsequent unemployment and financial stress, not to the in-service problems he had.  Given the rationale that accompanied this opinion, it is afforded high probative value.  See Prejean, 13 Vet. App. at 448-9.  In the absence of any probative evidence that the Veteran's psychiatric disability is related to service, service connection is not warranted and the claim must be denied.  See 38 C.F.R. § 3.303.  

As the preponderance of the evidence is against the claims, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.

TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.  

In this case, the Veteran is service-connected for two disabilities, namely bilateral hearing loss and tinnitus.  The former is rated as noncompensable and the latter as 10 percent disabling, which brings the Veteran's combined rating to 10 percent as of October 9, 2008.  See 38 C.F.R. § 4.25.  Given the foregoing, the schedular requirements for the assignment of a TDIU pursuant to 38 C.F.R. § 4.16(a) have not been met.  The Board must consider the provisions of 38 C.F.R. § 4.16(b), however, which provides for referral of cases for extraschedular consideration if a Veteran is unemployable by reason of service-connected disability, but does not meet the schedular requirements for consideration under 38 C.F.R. § 4.16(a) (2014).

For a Veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, it is necessary that the record reflect some factor which places the case in a different category than other Veterans with equal rating of disability.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Board does not currently have jurisdiction to authorize an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996); Cf. 66 Fed. Reg. 49, 886 (Oct. 1, 2001) (final rule proposal to authorize the Board to assign an extraschedular rating).  It may, however, determine that a particular case warrants referral to the Director of Compensation for extraschedular consideration under 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b).

The Veteran reports that he has gone through some very serious life changes, to include not being able to work since September 2000.  See VA Forms 21-4138 dated July 2001 and May 2009.  Records from SSA indicate that the Veteran has reported working a variety of jobs since the year 2000, though he reported not working between 2002 and 2003 and 2005 and 2006.  See Form SSA-3367.  In reporting to SSA what illnesses, injuries, or conditions limited his ability to work, the Veteran reported "Heart attack, chest pains open heart surgery broke back, both knee caps had surgery on both ptsd cogntive disorder/ ringing in ear and hearing loss dont drive because of the medication feel fatigure all the time and do have breathing problems no driving because of meds."  Id.  In reporting to SSA how his illnesses, injuries, or conditions limit his ability to work, the Veteran reported "since my original heart attack my condition has gotten worse stients put in heart and open heart surgery, doctor has given me limits, avoid lifting and heavy actievies, broke 2 vertabae in lower back, was put in brace for 6 months i have to avoid any actively that would make my back go out. because of all thes problems i cant stand walk or sit very much. in constant pain because of this, i also see some one for pstsd I have trouble rememing things and cognitive disorder. the doctor wants me to avoid any kind of stress, it is hard for me to be around people, i get anger issues and upset easy."  Id.  

In a May 2008 statement, a VA staff psychiatrist reported that the Veteran suffered from chronic PTSD and chronic depression, which render him seriously handicapped socially and occupationally.  The psychiatrist also reported that "sadly, but realistically, his condition will not improve to the extent where he will ever be gainfully employed."  See progress notes.  

An August 2009 statement from W.A.B. reports that he had witnessed a decline in the Veteran's ability to socially interact with people outside his immediate circle of friends and relatives; that medications make him unable to drive, making him a virtual shut in; and that to the best of his knowledge, he would consider the Veteran to be completely disabled as to ever being suitable for gainful employment.  

The Board acknowledges that the Veteran is in receipt of benefits from the SSA, which found that he had not engaged in substantial gainful activity since December 31, 2004.  See SSA decision.  It finds however, that the Veteran has not satisfied the requirements for extraschedular referral under 38 C.F.R. § 4.16(b).  The Board acknowledges the assertions raised in support of the Veteran's claim as detailed above.  There is no probative evidence, however, that either of the Veteran's service-connected disabilities render him incapable of performing the physical and mental acts required by employment.  In fact, the SSA determination was that the Veteran had not been able to engage in substantial gainful activity since December 31, 2004, due to chronic PTSD; chronic depression and dysthymia; status post myocardial infarction; status post quadruple bypass surgery with subsequent multiple stinting; disorders of the spine; obstructive sleep apnea; and obesity.  See SSA decision.  Given the foregoing, extraschedular referral under 38 C.F.R. § 4.16(b) is not warranted.  



ORDER

Service connection for headaches is denied.

Service connection for anxiety and depression is denied.  

Entitlement to a total disability rating based on individual unemployability is denied.  


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


